Citation Nr: 1512206	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-08 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial evaluation for ischemic heart disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






INTRODUCTION

The Veteran served on active duty from March 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas, which granted service connection for ischemic heart disease and assigned a 10 percent disability evaluation, effective February 2, 2010.  The Veteran perfected his appeal in March 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his February 2013 Substantive Appeal, the Veteran indicated that his ischemic heart disease increased in severity since his last VA examination in May 2010.  Specifically, he reported that he had to have another stent put in place in August 2011 at the Dallas VA Medical Center (VAMC).  He also had complaints of chest pains, dizziness, and fatigue.  In support of his contentions, VA treatment records show that in August 2011 he underwent an endovascular aortic repair, including endovascular placement stent.  As such, the Veteran should be reexamined to reassess the severity of his ischemic heart disease.  38 C.F.R. § 3.327(a) (2014); See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). 

It appears that pertinent relevant medical records remain outstanding.  August 2011 through September 2012 treatment records from VA North Texas Health Care System reflect treatment before and after that timeframe; however, such records have not been associated with the Veteran's claims file or electronic claims file.  VA has a duty to obtain any additional relevant VA treatment records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

A review of the record shows that the Veteran occasionally sought care at the Heart Place.  More recent treatment records should be obtained as the last treatment record from the Heart Place is dated from November 2009.  See 38 C.F.R. § 3.159(e) (2). 

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain any identified records of VA treatment prior to August 2011 and from September 2012, including the Dallas VA Medical Center, North Texas Health Care System and any other identified VA facility that have not already been associated with the claims file. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

2. Request that the Veteran identify any medical treatment records for any heart problems and furnish appropriate authorization for the release of private medical records, to include treatment records from the Heart Place since November 2009. 

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 38 C.F.R. § 3.159 (2014).

3. After the development in paragraphs 1 and 2 has been completed, schedule the Veteran for a VA examination by a physician to ascertain the severity and manifestations of his service-connected ischemic heart disease.  The claims folders and any pertinent evidence in his Virtual VA electronic claims file should be made available to and reviewed by the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed. 

The examiner is asked to complete any necessary indicated diagnostic tests and studies, to include a laboratory determination of METs by exercise testing, an electrocardiogram, an echocardiogram, and an x-ray study. With regard to the MET testing, the examiner should document the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops.

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, or the examiner otherwise concludes that such testing should not be conducted, an estimation by the medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

The examiner is asked to indicate whether the Veteran has:

* A workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray; OR

* More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent; OR

* Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

A complete rationale should be provided for any opinion(s) expressed. If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.

4. Readjudicate the initial disability rating claim on appeal.  Readjudication should include consideration of "staged" ratings.  See Fenderson v. West, 12 Vet. App 119 (1999).

5. If the maximum benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that addresses all the evidence received since issuance of the February 2013 Statement of the Case, and given an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




